Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00349-CV
____________
 
NOE MARTINEZ, JR., Appellant
 
V.
 
GREENSPOINT
DODGE OF HOUSTON, INC., JAMMIE MOUTON, MORT HALL, JAMES SPARKS, and JACK APPLE,
JR., Appellees
***
GREENSPOINT
DODGE OF HOUSTON, INC., Appellant
 
V.
 
NOE
MARTINEZ, JR., Appellee
 
 

 
On
Appeal from the 129th District Court
Harris
County, Texas
Trial
Court Cause No. 00-00001
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed March 12, 2002.
On October 14, 2002, the parties filed a joint motion to
dismiss the appeal because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.




Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Chief Justice
Brister and Justices Hudson and Fowler.  
Do Not Publish C Tex. R. App. P.
47.3(b).